Per Curiam.

Memorandum The premises were rented primarily for business purposes. The landlord was not obliged to establish necessity for the premises. If in good faith he desired them for his immediate occupancy he was entitled to a final order.
It was error, therefore, to charge the jury that the landlord had to establish necessity for the premises and that in arriving at their verdict they could consider whether the purchaser of the other property needed it. The need of that purchaser was not relevant and the testimony as to that should not have been permitted. In view of the contradiction in the landlord’s testimony as to the provisions relating to time for his removal in the contract with that purchaser, the jury could say he was not really seeking the premises for immediate occupancy. On this *84record, in the absence of the written contract, it is not possible to hold as matter of law that its provisions were not relevant .on the question of the landlord’s good faith.
The final order should be reversed on the law and new trial granted, with $30 costs to the landlord to abide the event.
MacCrate, Steinbeink and Fennell y, JJ., concur.
Order reversed, etc.